Citation Nr: 0122845	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  83-26 915	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 28, 1983 Board decision which denied service 
connection for porphyria.


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty for more than 12 years, 
with his last period of service being from January 1979 to 
May 1982.  

2.  Service connection for porphyria was denied by the Board 
in a December 28, 1983 decision.

3.  The veteran, through his attorney in June 2001, has 
alleged that service connection should have been granted by 
the Board in December 1983 because the Board incorrectly 
interpreted 38 C.F.R. § 3.303(c) (1984) as an absolute bar to 
service connection for the disability in question.

4.  The Board in its December 1983 decision did not interpret 
38 C.F.R. § 3.303(c) as an absolute bar to service connection 
for the disability in question.


CONCLUSION OF LAW

Revision of the Board's December 28, 1983 decision on the 
basis of the alleged clear and unmistakable error is not 
warranted.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 
20.1400 et seq. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Assertions

The veteran, through his attorney in a letter received in 
June 2001, asserted that the Board in its December 28, 1983 
decision denying service connection for porphyria considered 
the provisions of 38 C.F.R. § 3.303(c) as an absolute, 
outright bar to service connection for such disability, in 
conflict with 38 U.S.C. § 310 (1982) [now codified, as 
amended, at 38 U.S.C.A. § 1110 (West Supp. 2001)], and that 
doing so was clear and unmistakable error.  He argues that 
VA's later issuance of VAOPGCPREC Precedent Opinion 1-85 
(March 5, 1985) [reissued at VAOPGCPREC 82-90 (Oct. 30, 
1990)] did not amount to a liberalizing law or 
interpretation.  Rather, he asserts, VAOPGCPREC Precedent 
Opinion 1-85 was promulgated because VA adjudicators had been 
interpreting 38 C.F.R. § 3.303(c) in a manner which was 
inconsistent with 38 U.S.C. § 310 and had been committing 
error in doing so.

Pertinent law and regulations

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to 38 C.F.R. § 20.1400(c), to warrant 
revision of a Board decision on the ground of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

§ 20.1403 Rule 1403. What constitutes clear and unmistakable 
error; what does not. 

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed. -- (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. 

(2) Duty to assist. The Secretary's failure to fulfill the 
duty to assist. 

(3) Evaluation of evidence. A disagreement as to how the 
facts were weighed or evaluated. 

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 

Analysis

A plain reading of the Board's December 1983 decision reveals 
that the Board, in that decision, contrary to the assertions 
made, did not interpret or apply 38 C.F.R. § 3.303(c) as an 
absolute bar to service connection.  

While it has been asserted that the Board committed error, 
the Board in December 1983 clearly did in fact consider 
whether the veteran's porphyria had been aggravated in 
service.  Therefore, the Board did not hold that 
38 C.F.R. § 3.303(c) was an absolute bar to service 
connection.  Since the assertion is what is incorrect, the 
assertion is not a basis to revise the Board's decision.

Next, the matter of whether VAOPGCPREC 01-85 was a change in 
the interpretation of a statute or regulation is not material 
in this decision in light of the fact that the Board 
considered the matter of aggravation in December 1983.

However, assuming, arguendo, that VAOPGCPREC 01-85 was a 
change in the interpretation of a statute or regulation, it 
post-dates the Board's December 28, 1983 decision.  Thus, per 
38 C.F.R. § 20.1403(e), it could not be a basis to find clear 
and unmistakable Board error.  

On the other hand, assuming, arguendo, that VAOPGCPREC 1-85 
was not a liberalizing interpretation, but was instead merely 
a restatement of law consistent with 38 U.S.C. § 310 as it 
stood in December 1983, the Board's December 1983 decision 
did not commit the error alleged.  The record shows that the 
Board did consider the matter of aggravation in December 
1983.


ORDER

The motion for revision of the December 28, 1983 Board 
decision on the ground of the alleged clear and unmistakable 
error is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



